Citation Nr: 0215513	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  92-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and T.G.L.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1965.  This matter came before the Board of Veterans' Appeals  
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared at a hearing at the 
RO in December 1991.  

In a December 1999 decision, the Board denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed this decision to the U. S. Court of Appeals for 
Veterans Claims (CAVC).  In March 2000, CAVC granted the 
parties' joint motion for remand and vacated the Board's 
December 1999 decision.  In August 2001, the Board remanded 
this issue to the RO.  The RO continued the denial of this 
issue and returned the case to the Board.


REMAND

In the August 2001 Remand, the Board instructed the RO to 
attempt to obtain copies of the veteran's service personnel 
records.  A Form 3101, VA Request for Information, shows that 
VA requested any administrative or medical records relating 
to the veteran's discharge from the Navy in 1965.  However, 
the March 2002 response from National Personnel Records 
Center only references the veteran's service medical records 
and contains no information as the veteran's service 
personnel records. 

The Veterans Claim Assistance Act (VCAA) provides a broader 
VA obligation to obtain relevant records and advise the 
veteran of the status of those efforts.  In addition, the 
U.S. Court of Appeals of Veterans Claims (CAVC) has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). Therefore, under the holding in Stegall, this case 
must be remanded again.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take all appropriate action 
to obtain legible copies of the veteran's 
service personnel records as requested by 
the veteran's attorney in June 2001.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



